UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-2517


SHERRI BOARDLEY,

                Plaintiff – Appellant,

          v.

DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00634-HEH)


Submitted:   April 29, 2016                 Decided:   May 31, 2016


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Sherri Boardley, Appellant Pro Se. Edwin Lewis Kincer, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sherri Boardley seeks to appeal the district court’s order

dismissing       her   complaint     without      prejudice.          This    court    may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),    and    certain     interlocutory        and   collateral          orders,   28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,     337 U.S. 541,    545-46     (1949).         The   order

Boardley    seeks      to   appeal    is    neither      a    final    order     nor    an

appealable interlocutory or collateral order.                     See Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).            Accordingly, we grant Appellee’s motion to

dismiss the appeal for lack of jurisdiction and remand the case

to the district court with instructions to allow Boardley to

file an amended complaint.                See Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 630 (4th Cir. 2015).                              We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in   the     materials     before       this    court    and

argument would not aid the decisional process.



                                                             DISMISSED AND REMANDED




                                            2